            Case 1:21-mj-00550-ZMF Document 5 Filed 08/06/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT FOR
                           THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                   *

       v.                                   *       Case No.: 1:21-mj-00550

CYNTHIA CATHERINE BALLENGER *
and                         *
CHRISTOPHER JOHN PRICE
                            *
         Defendants
                            *
* * * * * * * * * * * *                             *   *   *    *    *   *      *   *   *

                                 ENTRY OF APPEARANCE

       Please enter the appearance of Steven H. Levin and the law office of Rosenberg Martin

Greenberg, LLP as retained counsel in this case for the Defendants Cynthia Catherine Ballenger

and Christopher John Price.


Date: August 9, 2021                                       /s/
                                                    Steven H. Levin (Federal Bar No: 28750)
                                                    Rosenberg Martin Greenberg, LLP
                                                    25 South Charles Street, 21st Floor
                                                    Baltimore, Maryland 21201
                                                    slevin@rosenbergmartin.com
                                                    Phone: (410) 727-6600
                                                    Fax: (410) 727-1115
                                                    Counsel for Defendants
                                                    Cynthia Catherine Ballenger
                                                    and Christopher John Price


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 9th day of August 2021, a copy of the foregoing Entry of

Appearance was served upon all counsel entitled to service by electronic mail.

                                                           /s/
                                                    Steven H. Levin
